Citation Nr: 0322310	
Decision Date: 09/02/03    Archive Date: 09/08/03	

DOCKET NO.  98-05 410	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for distal muscular 
dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This case was previously before the Board in January 2000, at 
which time it was remanded for additional development.  
Subsequently, in a decision of October 2000, the Board 
determined that new and material evidence had been submitted 
sufficient to reopen the veteran's previously-denied claim 
for service connection for distal muscular dystrophy.  At 
that same time, the Board remanded for additional development 
the issue of entitlement to service connection for distal 
muscular dystrophy.  In December 2002, the Board ordered 
additional development in this case.  The case is again 
before the Board for appellate review.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Development of the veteran's claim was undertaken by the 
Board in December 2002, without remanding the case to the RO, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  As a result, 
medical evidence and administrative decisions underlying the 
veteran's Social Security disability benefits award were 
obtained.

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit, which held, in essence, that the Board was precluded 
from making an initial determination in a case, where 
additional evidence had been received pursuant to internal 
development of the case by the Board.  The Court held that 
the new evidence must be reviewed by the originating agency 
prior to a Board determination.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Accordingly, this case must be REMANDED for further 
development, if necessary, and review of the evidence 
initially developed by the Board.

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  38 C.F.R. § 3.159).

2.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or otherwise, subsequent to April 
2002.  Once received, these records are 
to be incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran 
(and his representative) should be 
informed of this problem.

3.  Upon completion of any necessary 
development, and after insuring that all 
provisions of the VCAA are fully complied 
with and satisfied, the RO should 
readjudicate the veteran's claim, taking 
into consideration all evidence obtained 
since the issuance of the most recent 
Supplemental Statement of the Case in 
September 2002.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided an additional Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information, and to insure due process of law.  The Board 
intimates no opinion as to the ultimate outcome in this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




